DETAILED ACTION

Primary Examiner acknowledges Claims 1, 3-8, 11-13, 15-17, 26, 27, 29, 37, 70, and 75 are pending in this application, with Claims 1, 3-5, 7, 11-13, 15-17, 26, 27, 37, 70, and 75 having been currently amended, and Claims 2, 9, 10, 14, 18-25, 28, 30-36, 38-69, 71-74, and 76 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1” has been used to designate “water trap”, “fluid trap”, “recusable fluid trap”, and “trap”.  Appropriate correction is required.
Reference character “10” has been used to designate “recess”, “slots”, “small slots”, and “cut-outs”.  Appropriate correction is required.
Reference character “11” has been used to designate “base” and “container base”.  Appropriate correction is required.
Reference character “15” has been used to designate “container mouth”, “mouth”,  and “mouth portion”.  Appropriate correction is required.
Reference character “17” has been used to designate “flange”, “flange section”, and “flanges”.  Appropriate correction is required.
Reference character “20” has been used to designate “flat region” and “section”.  Appropriate correction is required.
Reference character “24” has been used to designate “seat” and “valve seat”.  Appropriate correction is required.
Reference character “25” has been used to designate “first inlet tube”, “first outlet tube”, “first tube”, “outlet tube”, “first (outlet) condensate tube”, “first condensate tube”, and “inlet”.  Appropriate correction is required.
Reference character “27” has been used to designate “inlet tube”, “second inlet tube”, and “tube”.  Appropriate correction is required.
Reference character “29” has been used to designate “base”, “frustro-conical base”, and “valve base”. Appropriate correction is required.
Reference character “30” has been used to designate “inclined portions”, “inclined sections”, “lowermost portions”, and “portions”.  Appropriate correction is required.
Reference character “31” has been used to designate “outer wall”, “side wall”, and “valve wall”.  Appropriate correction is required.
Reference character “35 “ has been used to designate “stem”, “valve stem”, and “central stem”.  Appropriate correction is required.
Reference character “37” has been used to designate “cylindrical valve disc”, “sealing disc”, “valve disc”, “disc”, and “valve disk”.  Appropriate correction is required.
Reference character “51” has been used to designate “guide formations” and “guide features”. Appropriate correction is required.
Reference character “53” has been used to designate “outer guide surface”, “surface”, and “vertical outer guide surface”.  Appropriate correction is required.
Reference character “55” has been used to designate “ramp portion”, “ramp”, “ramped portion”, and “ramped surface”. Appropriate correction is required.
Reference character “59” has been used to designate “depression” and “recess”.  Appropriate correction is required.
Reference character “7” has been used to designate “flexible valve”, “removable valve”, and “inlet”.  Appropriate correction is required.
Reference character “85” has been used to designate “stem”, “actuator”, “central actuator”, “projection”, and “stem”.  Appropriate correction is required.
Reference characters “11” and “29” has been used to designate “base”.  Appropriate correction is required.
Reference characters “3”, “83”, and “93” has been used to designate “container”.  Appropriate correction is required.
Reference characters “2”, “25”, and “7” have been used to designate “inlet”.  Appropriate correction is required.
Reference characters “18” and “33” have been used to designate “lip”. Appropriate correction is required.
Reference characters “35” and “85” have been used to designate “stem”.  Appropriate correction is required.
Reference characters “25” and “27” have been used to designate “tube”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “1” has been used to designate “water trap”, “fluid trap”, and “trap”.  Appropriate correction is required.
Reference character “10” has been used to designate “recess”, “slots”, “small slots”, and “cut-outs”.  Appropriate correction is required.
Reference character “11” has been used to designate “base” and “container base”.  Appropriate correction is required.
Reference character “15” has been used to designate “container mouth”, “mouth”,  and “mouth portion”.  Appropriate correction is required.
Reference character “17” has been used to designate “flange”, “flange section”, and “flanges”.  Appropriate correction is required.
Reference character “20” has been used to designate “flat region” and “section”.  Appropriate correction is required.
Reference character “24” has been used to designate “seat” and “valve seat”.  Appropriate correction is required.
Reference character “25” has been used to designate “first inlet tube”, “first outlet tube”, “first tube”, “outlet tube”, “first (outlet) condensate tube”, “first condensate tube”, and “inlet”.  Appropriate correction is required.
Reference character “27” has been used to designate “inlet tube”, “second inlet tube”, and “tube”.  Appropriate correction is required.
Reference character “29” has been used to designate “base”, “frustro-conical base”, and “valve base”. Appropriate correction is required.
Reference character “30” has been used to designate “inclined portions”, “inclined sections”, “lowermost portions”, and “portions”.  Appropriate correction is required.
Reference character “31” has been used to designate “outer wall”, “side wall”, and “valve wall”.  Appropriate correction is required.
Reference character “35 “ has been used to designate “stem”, “valve stem”, and “central stem”.  Appropriate correction is required.
Reference character “37” has been used to designate “cylindrical valve disc”, “sealing disc”, “valve disc”, “disc”, and “valve disk”.  Appropriate correction is required.
Reference character “51” has been used to designate “guide formations” and “guide features”. Appropriate correction is required.
Reference character “53” has been used to designate “outer guide surface”, “surface”, and “vertical outer guide surface”.  Appropriate correction is required.
Reference character “55” has been used to designate “ramp portion”, “ramp”, “ramped portion”, and “ramped surface”. Appropriate correction is required.
Reference character “59” has been used to designate “depression” and “recess”.  Appropriate correction is required.
Reference character “7” has been used to designate “flexible valve”, “removable valve”, and “inlet”.  Appropriate correction is required.
Reference character “85” has been used to designate “stem”, “actuator”, “central actuator”, “projection”, and “stem”.  Appropriate correction is required.
Reference characters “11” and “29” has been used to designate “base”.  Appropriate correction is required.
Reference characters “3”, “83”, and “93” has been used to designate “container”.  Appropriate correction is required.
Reference characters “2”, “25”, and “7” have been used to designate “inlet”.  Appropriate correction is required.
Reference characters “18” and “33” have been used to designate “lip”. Appropriate correction is required.
Reference characters “35” and “85” have been used to designate “stem”.  Appropriate correction is required.
Reference characters “25” and “27” have been used to designate “tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 3 recites “the open condition”; however, this limitation lacks antecedent basis as the parent claim recites the language “open position” as first introduced.  Primary Examiner is unsure if this term “open position” is coextensive with the term “open condition” or if these are separate and distinct terms.  Appropriate correction and clarification is required.
Specifically, Claim 7 recites “the open condition”; however, this limitation lacks antecedent basis as the parent claim recites the language “open position” as first introduced.  Primary Examiner is unsure if this term “open position” is coextensive with the term “open condition” or if these are separate and distinct terms.  Dependent Claim 8 incorporates the indefinite subject matter from which it depends. Appropriate correction and clarification is required.
Specifically, Claim 17 recites “closed position”; however, this limitation lacks antecedent basis as the parent claim recites the language “closed condition” as first introduced.  Primary Examiner is unsure if this term “closed position” is coextensive with the term “closed condition” or if these are separate and distinct terms.  Primary Examiner notes the concept of “closed condition” was addressed in relationship with the “valve”; however, the recitation as provided of “closed position” may be a distinct configuration as the valve has not been recited as the feature upon which the guide formation is utilized to urge together the container and the closure.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-13, 15-17, 26, 27, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (4,457,305) in view of Hicks (5,168,868). 
As to Claims 1 and 70, Shanks a fluid trap (Figures 1 and 2) for a breathing limb (“breathing circuit”, “An assembly for collecting condensed water vapor or moisture in a breathing circuit comprises a lid having an inlet and an outlet pipe connected to the breathing circuit, a jar removably secured to the lid, a drain funnel having a port at the bottom for directing water into the jar, and a movable seal in the funnel for being biased gravitationally to occlude the port and form a gas tight seal with the port when the jar is removed from the lid.” Abstract) of a respiratory therapy system (“respiratory therapy”, “breathing circuits for administering respiratory therapy to patients, oxygen enriched gas combined with an aerosol is commonly used.” Column 1, Lines 1-10; “an improved water trap and collection system in a respiratory therapy breathing circuit” Column 1, Lines 30-35), comprising: at least one inlet (18, “As shown in FIG. 1, the improved assembly includes a lid 16 having inlet and outlet pipes 18 and 20” Column 1, Lines 45-50) configured to be connected to the breathing limb (“breathing circuit”) to receive fluid from the breathing limb (“breathing circuit”); a container (14, “A second component of the assembly is jar 14 into which moisture is collected.” Column 1, Lines 60-65) configured to contain fluid received from the inlet (18); a closure (30, “the moisture drain components of the invention including drain member 30 having downwardly extending funnel 32 and bottom port 42.” Column 2, Lines 10-15), the closure (30) and container (14) being configured to be removably mounted together (via 15/19, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) to close the container (14); and a valve (38, “Within main member 30 is a sealing member 38 having means for forming a gas-tight seal with port 42.” Column 2, Lines 30-35) configured to be removably mounted on the container (14, via closure 30), and configured to be in a closed condition (Figure 2) which prevents fluid from flowing through the inlet (18) when the closure (30) is not mounted on the container (14), the valve (38) being further configured to be in an open position (Figure 1) which allows fluid from the inlet (18) into the container (14) when the closure (30) is mounted on the container (14).
Regarding the operation of the open and closed configurations, Shanks discloses “In operation, with the jar 14 fully secured on lid 16, end 26 of projecting member 24 contacts plug 40 and pushes it upwardly whereby port 42 is open. When installed in a respiratory therapy circuit or system, with the assembly secured along a length of tubing, condensed water vapor is directed along the pipes, the drain member, and into the jar through port 42.” wherein the plug (40) of the sealing member (38) will close or occlude the opening (42) by “gravitationally biased so that plug 40 tends to occlude port 42 because of the disengagement of the plug with the projecting member 24.” (Column 2, Line 55 thru Column 3, Line 5).  Thus, the resultant effect is the mounting of the closure (30) on to the container (14) directs the operation of the valve (38) to open or close.
Although Shanks discloses the valve (38) is resiliently moveable to form a sealing engagement between the closure (30) and the container (14) wherein various components of the fluid trap (Figures 1 and 2) are molded (“the jar includes a protruding member 24, molded integrally as a portion of the jar” Column 1, Lines 60-65; “the two components separately formed, they are less expensive to mold, and assembly is improved with the insertion of the sealing member in the funnel” Column 2, Lines 15-20) and include flexible features to retain a gas tight seal (“The cuff is flexible so that it can be force fitted into the skirt to form the necessary gas-tight seal.” Column 2, Lines 25-30); Shanks does not expressly disclose the configuration whereby the valve is formed from a resiliently deformable material. 
Hicks teaches a similar fluid trap (“Water Trap For Respiratory Airline” Title) to Shanks, having an inlet (one of 13/14, “The top 10 is formed with connections 13 and 14 whereby it may be included in known manner in an airline by pushing over the connections respective ends of flexible tubes (not shown).” Column 3, Lines 5-10), a container (20, “The water trap illustrated in FIGS. 1-3 comprises an upper component or top 10 and a lower component or base 20.” Column 3, Lines 5-10), a closure (15, “The opening defined by the skirt 33 is spanned except at its periphery by a disc 15 the upper surface of which slopes downwardly at its periphery 16. The disc 15 is held in position centrally of the opening of the top 10 by two tongues 17 which extend downwardly and inwardly from the wall of the top 10 intermediate its upper and lower ends.” Column 3, Lines 20-35); and a valve (18, “Trapped in the recess defined by wall 14 is the outer periphery of an annular sealing member 18 of a resilient material such as natural rubber. As most clearly seen in FIG. 4, in the unstressed condition of the sealing member 18 its inner periphery is urged into contact with the top of disc 15, thereby sealing the bottom opening of top 10.” Column 3, Lines 20-35).  
Regarding the remaining limitations, Hicks teaches the valve (18) is constructed from a resilient deformable material (“a resilient material such as natural rubber” Column 3, Lines 20-35).  Hicks teaches the resultant effect of this material configuration is the ability to provide a seal “between the upper and lower parts of the trap before the base 20 is fully connected to the top 10.” (Column 4, Lines 10-15) and to prevent “entry into the water trap of ambient contaminates” (Column 4, Lines 20-25) and to provide “an air seal between the base 20 and the top 10” Column 4, Lines 25-30).  Although Hicks teaches “natural rubber”, Primary Examiner notes Hicks teaches synthetic materials such as neoprene could be used if sterilization of the water trap was required  (Column 4, Lines 35-40). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the material composition of the valve of Shanks to be made of a resilient deformable material, as taught by Hicks to permit the formation of an air seal which would prevent the ingress of ambient contaminates into the trap. 
As to Claim 3, the modified Shanks, specifically Shanks discloses the resilient deformation of the valve (38) moves the vale from the closed condition (best seen Figure 2, “gravitationally biased so that plug 40 tends to occlude port 42 because of the disengagement of the plug with the projecting member 24.” Column 2, Line 55 thru Column 3, Line 5) to the open position (best seen Figure 1, In operation, with the jar 14 fully secured on lid 16, end 26 of projecting member 24 contacts plug 40 and pushes it upwardly whereby port 42 is open. Column 2, Line 55 thru Column 3, Line 5), when the container (14) and the closure (30) are mounted together.  As previously discussed, the “projecting member 24” of the container (14) facilitates the movement of the resilient valve (38) when the container (14) is mounted (via threads 15/19) onto the closure (30).
As to Claim 4, the modified Shanks, specifically Shanks discloses the valve (38) is mounted on the closure (30) so as to be located between the closure (30) and the container (14) when the closure (30) and the container (14) are mounted together.  Regarding the term “between”, it should be noted that valve extends into a region between the closure (30) and the container (14) through the opening (42) - as shown in Figure 2 in the closed configuration.  Additionally, as the closure (30) is above the entire valve (38) as shown in Figures 1 and 2 to be above the annular skirt 22, the valve (38) is located between the closure (30) and the container (14) as shown in both the open and closed configuration. 
As to Claim 5, the modified Shanks, specifically Shanks discloses the valve (38) is a mushroom valve comprising a peripheral skirt (40, “sealing member 38 includes a plug 40, that shown being a spherical shape, although any other suitable plug shape may be used, for forming a gas-tight seal with the surface of port 42.”  Column 2, Lines 35-40) and a central valve stem (28, “The other features of the sealing member include a plurality of ribs 28 which provide openings through which water can pass.” Column 2, Lines 40-45), the central valve stem (28) forming a seal with the inlet (18 via 42) when the valve (38) is in the closed condition (Figure 2). 
As to Claim 6, the modified Shanks, specifically Shanks discloses peripheral skirt (40) forms a seal between the closure (30) and the container (14) when the closure (30) and the container (14) are mounted together. 
As to Claim 7, the modified Shanks, specifically Shanks discloses the valve (38) comprises, in transverse cross section (Figure 1 and 2), at least one lower projection (40) which engages the container (14, via 24), at least one upper projection (46) that engages the closure (30), relative axial movement between the closure (30) and container (14) causing relative movement between the upper projection (46) and the lower projection (40) which moves the valve (38) between the open condition (Figure 1) and the closed condition (Figure 2). 
As to Claim 8, the modified Shanks, specifically Shanks discloses the valve (38) comprises a substantially “W” shaped (defined by the central valve stem 28 being the central apex of the W, and the sides of the W being the parallel regions closest to 32) transverse cross section having, in transverse cross section, a pair of the upper projections (46) and a pair of lower projections (40, as defined by the lateral regions) and a central valve stem (28). 
As to Claim 11, the modified Shanks, specifically Shanks discloses the valve (38) comprises one or more cutouts or recesses (“openings”, “The other features of the sealing member include a plurality of ribs 28 which provide openings through which water can pass.” Column 2, Lines 40-45) configured to reduce the weight and/or to improve the flexibility of the valve. 
As to Claim 12, the modified Shanks, specifically Shanks discloses the closure (30), the container (14), and the valve (38) are configured such that the container (14) and the closure (30) cannot be mounted together unless the valve (38) is present. 
As to Claim 13, the modified Shanks, specifically Shanks discloses the valve (38) is configured to provide at least a first function of providing a valve (38) that opens or closes the inlet (18); and a second function of providing a fluid seal (via 42/40) between the container (14) and the closure (30). 
As to Claim 15, the modified Shanks, specifically Shanks discloses the container (14) and the closure (30) are configured to be mounted together using a push-rotate fit (via 15/19, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) in which the closure (30) and the container (14) are pushed together in a direction along the longitudinal axis of the container (14) / closure (30), and simultaneously rotated relative to one another about the longitudinal axis of the container (14) / closure (30). 
As to Claim 16, the modified Shanks, specifically Shanks discloses the container (14) / closure (30) comprise a guide formation (via 15/19, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) configured to guide the other container (14) / closure (30)  as the container (14) and the closure (30) are pushed and rotated together. 
As to Claim 17, the modified Shanks, specifically Shanks discloses container (14) / closure (30) comprises one or more flanges (22, “The lid includes a downwardly extending annular skirt 22 having threads 19 formed on the outer surface for engaging threads at the jar which is removably secured on the skirt.” Column 1, Lines 55-60) that protrude outwardly from the container (14) / closure (30), the flange (22) configured to engage with the guiding formation (via 15/19, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) as the container (14) / closure (30) are urged together into a closed position (Figures 2). 
As to Claim 26, the modified Shanks, specifically Shanks discloses a security formation (22, “The lid includes a downwardly extending annular skirt 22 having threads 19 formed on the outer surface for engaging threads at the jar which is removably secured on the skirt.” Column 1, Lines 55-60) configured to provide a tactile confirmation (defined by the engagement of 15 along 19 as abutted to 22, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) when the container (14) and the closure (30) are fully mounted together. 
As to Claim 27, the modified Shanks, specifically Shanks discloses the container (14) / closure (30) comprises a peripheral lip (12, “bottom edge 10 of skirt 22 engages slanted shoulder 12 of jar 14 to form a gas-tight seal therebetween when the latter is fully secured on the lid.” Column 2, Lines 1-10) configured to be positioned adjacent a longitudinally extending peripheral skirt (10, “bottom edge 10 of skirt 22 engages slanted shoulder 12 of jar 14 to form a gas-tight seal therebetween when the latter is fully secured on the lid.” Column 2, Lines 1-10) provided on the other container (14) / closure (30), the lip (12) comprising at least one radially directed flange portion (defined by the region of 15 as engaged with 22) configured to be received in a corresponding recessed portion of the skirt (10), relative rotation (via 15/19, “The jar also includes threads 15 for engaging threads 19 of the lid.” Column 1, Lines 65-70) between the container (14) and the closure (30) causing the flange portion (defined by the region of 15 as engaged with 22) to overlap with a non-recessed portion of the skirt (10 of 22), the overlap resisting removal of the closure (30)  from the container (14) in a longitudinal direction.  

Claims 29, 37, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (4,457,305) in view of Hicks (5,168,868), as applied to Claim 1 and further in view of Talonn et al. (4,417,574).
As to Claim 75,  please see the rejection of Claim 1, wherein the modified Shanks, specifically Shanks discloses the fluid trap (Figures 1 and 2) for use with a respiratory therapy system (“respiratory therapy”, “breathing circuits for administering respiratory therapy to patients, oxygen enriched gas combined with an aerosol is commonly used.” Column 1, Lines 1-10; “an improved water trap and collection system in a respiratory therapy breathing circuit” Column 1, Lines 30-35) as connected to a breathing limb (“breathing circuit”, “An assembly for collecting condensed water vapor or moisture in a breathing circuit comprises a lid having an inlet and an outlet pipe connected to the breathing circuit, a jar removably secured to the lid, a drain funnel having a port at the bottom for directing water into the jar, and a movable seal in the funnel for being biased gravitationally to occlude the port and form a gas tight seal with the port when the jar is removed from the lid.” Abstract).  Yet, the modified Shanks does not expressly disclose the additional components of the circuit kit as claimed. 
 Talonn teaches a fluid trap (30, “a liquid trap or drain 30” Column 2, Lines 40-45, best seen Figures 1 and 2) connected to a breathing limb (16/17, “Connected in the inhalation tubing portion of the system between tubes 16 and 17 is a liquid trap or drain 30” Column 2, Lines 40-45, best seen Figures 1 and 2) comprising an inspiratory circuit; a breathing limb (42/43, “The connector 34 also has an exhalation or outlet 40 connected to exhalation tubing including a tube 42 that connects with a tube 43 to the ventilator system” Column 2, Lines 50-55) that may be breathable or not; a breathing limb (20, “In operation, with the patient tube 38 disposed in the mouth of the patient 12, and the system connected to the volume ventilator 14, pulses of a gas, such as air or a desired mixture of oxygen and air, are supplied to the ventilator outlet tube 20 on the inhalation portion of the breathing cycle of the system.” Column 5, Lines 1-5) comprising a catheter mount (26, “Tube 20 passes through a sealed humidifier lid 26 in air-tight relation and extends downwardly to a point near the bottom of the humidifier. Inhalation tube 16 has an inlet end extending in fluid-tight relation through the humidifier lid 26 with the open end of the tube above the level of the water 22 in the humidifier 24.” Column 2, Lines 30-40); one or more connectors or adapters (66/68, “The Y-connector 62 has a pair of tube connectors 66 and 68 connected respectively to the inhalation tubes 16 and 17 (FIG. 1). Gas can freely flow through the connectors 66 and 68, and chamber 64 during the inhalation portion of the breathing cycle.” Column 3, Lines 25-35); a humidifier chamber (24, “This gas is heated and humidified as it passes through the heated water 22 in humidifier 24 and into inhalation tube 16.” Column 5, Lines 1-10); a wye piece (34, “Tube 17 connects with an inhalation inlet 32 of a ventilation Y-coupler 34 which has a breathing tube portion 36 connected to a conventional patient tube 38 for supplying gas from the ventilator 14 to the lungs of the patient 12.” Column 2, Lines 40-50); and a pressure relief valve (46, “At the end of the inhalation pulse of air, the valve 46 is opened such as by reducing the air pressure in control tube 52 as controlled by circuit 18. Gas from the lungs is then exhaled through connector portion 40, exhalation tubes 42 and 43, valve 46, and the volume monitor and vent device 44 within the ventilator.” Column 5, Lines 15-20). Talonn teaches the resultant effect of each of these components as a kit is “an improved liquid drain for a system supplying gas to the lungs of a patient” (Summary).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the fluid trap of the modified Shanks to include the component features of the kit as claimed and taught by Talonn in order to provide an improved liquid drain for a system supplying gas to the lungs of a patient” (Summary).  
As to Claim 37, the modified Shanks, specifically Shanks discloses the container (14); yet, does not expressly disclose “at least one drain channel extending along the exterior of the container from the container base.”
Talonn teaches a fluid trap (30, “a liquid trap or drain 30” Column 2, Lines 40-45, best seen Figures 1 and 2) having a container (72, “Housing 60 includes a lower, generally cup-shaped portion 70 providing a collection or liquid trap chamber 72 having a drain outlet 74 at the bottom of the chamber. A drain tube 76 is shown connected to outlet 74 and can be used to continuously drain precipitated water from collection chamber 72 into a building drain system or, as in FIG. 1, an auxillary container such as shown in phantom at 78.” Column 3, Lines 35-40) with a drain channel (74, “a drain outlet 74”) extending from the exterior of the container (72) from the base (70, “cup-shaped portion 70”) via tubing (76, “drain tube 76”) in order to permit the fluid/water/liquid within the trap (30) to “continuously drain condensed liquid” (Column 5, Lines 35-40). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the container of the modified Shanks to include the use of a drain channel as taught by Talonn to allow continuous draining of the fluid trap during usage. 
As to Claim 29, the modified Shanks, specifically Shanks discloses the valve (38) comprising a peripheral skirt (40, “sealing member 38 includes a plug 40, that shown being a spherical shape, although any other suitable plug shape may be used, for forming a gas-tight seal with the surface of port 42.”  Column 2, Lines 35-40) and a central valve stem (28, “The other features of the sealing member include a plurality of ribs 28 which provide openings through which water can pass.” Column 2, Lines 40-45), the central valve stem (28) forming a seal with the inlet (18 via 42) when the valve (38) is in the closed condition (Figure 2) and the valve (38) comprises one or more cutouts or recesses (“openings”, “The other features of the sealing member include a plurality of ribs 28 which provide openings through which water can pass.” Column 2, Lines 40-45).  Yet, does not expressly disclose “the valve comprises a plurality of radially extending spokes extending between the peripheral skirt and the central valve stem, a slot being defined between each pair of adjacent spokes”. 
	Talonn teaches a fluid trap (30, “a liquid trap or drain 30” Column 2, Lines 40-45, best seen Figures 1 and 2) having a sealing structure (defined by the engagement of “The upper housing member 62 is provided with a generally annular wall 92 which engages and bears on the upper surface of barrier 86 adjacent its periphery and which urges the bottom side of barrier 86 against a flat annular upper wall surface 93 of the support 88 to thereby seal the upper chamber 64 during operation, preventing the leakage of gas from the drain 30.” Column 3, Line 65 Thru Column 4, Line 5) constructed of a series of radially extending spokes (88, “support”) extending between the peripheral skirt (93, “upper wall surface 93”) and the central valve stem (based on the construction of Shanks 28), a slot (91, “Since the barrier 86 continuously maintains the passages 91 closed to the flow of gas during operation including during the draining or emptying of the drain 30, the use of a drain valve and the problems and disadvantages associated with such valves are obviated.” Column 5, Lines 50-60; “The support 88 is provided with at least one opening or passage and is shown with a plurality of drain openings or passages 91 to allow liquid to flow from the breathing system and inlet chamber 64 through barrier 86 to the outlet chamber 72. The barrier member 86 continuously covers or closes each of the passages or openings 91 against the flow of gas but not liquid, as will be discussed hereafter.” Column 3, Lines 55-65) being defined between each pair of adjacent spokes (88). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pittaway et al. (7,383,852) discloses an additional water/fluid trap having an inlet, container, closure, and valve wherein the trap is self cleaning.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785